Motion for Rehearing Granted; Memorandum Opinion filed March 17, 2015
Withdrawn; Appeal Reinstated and Order filed April 21, 2015.




                                       In The

                     Fourteenth Court of Appeals
                            NO. 14-13-00749-CV
                        JANELL SUE MARIN, Appellant

                                          V.

                        JOEL JOSEPH MARIN, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 56502

                                      ORDER

      On March 17, 2015, this court issued an opinion dismissing this appeal. On,
March 17, 2015, appellant filed a motion for rehearing. The motion is granted.

      This court’s opinion filed March 17, 2015, is withdrawn, and our judgment
of that date is vacated. The appeal is ordered reinstated.

                                               PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan.